Title: Report on the Estimate of the Expenditure for the Civil List and the War Department to the End of the Present Year, [19 September 1789]
From: Hamilton, Alexander
To: 



[New York, September 19, 1789,Communicated on September 21, 1789]

[To the Speaker of the House of Representatives]
The Secretary of the Treasury, in obedience to the Order of the House of Representatives of the 17th instant,
Respectfully reports,
That the schedule No. 1, contains an estimate of the total expenditure of the civil list, for the present year, amounting to two hundred and forty-three thousand three hundred and thirty-three dollars, and 78 cents.
That the schedule No. 2, contains an estimate of the total expenditure for the department of war, for the present year, amounting to one hundred, sixty-three thousand and seventy eight dollars, and, 66 cents.
That the schedule No. 3, contains a statement of the amount of warrants issued by the late board of treasury, which remain unsatisfied, being 189,906 dollars, and 38 cents, which amount, as appears by the same schedule, comprises the sum of 34,657 dollars, and 67 cents, included in the estimate for the civil list, and the sum of 25,575 dollars, 34 cents, included in the estimate for the department of war, leaving a balance of two hundred and eight thousand six hundred and seventy-six dollars, and 11 cents, on the civil list, and of one hundred thirty-seven thousand five hundred and three dollars, and 32 cents, on the department of war. For which appropriations are requisite, besides the amount of the warrants.
The Secretary begs leave to remark, that he has inserted, in the estimate for the civil list, the compensations allowed by the late government to the Paymaster-general and Commissioner of army accounts, and his clerks, for the entire year, on the following grounds—The duty assigned to the commissioner of army accounts, by an ordinance of Congress of the 7th of May, 1787, is to receive from the district commissioners, constituted thereby, the accounts and vouchers of the several states, for certain payments and advances on account of the army and militia, in the service of the United States during the late war; and to examine those accounts; passing such as are authorized by the resolutions of Congress, and stating to the general board of commissioners such as do not fall under that description, with remarks tending to elucidate the nature of the claims they exhibit; to be decided by that board on equitable principles.
Hence the office of Commissioner of army accounts forms a part of the system of that ordinance which appears to have been recognized as continuing in force by the act for settling the accounts between the United States and the individual states. The commissioner in question reports, that the accounts of New Hampshire, Connecticut and New York, have been examined, stated, and are ready for the general board; that those of Massachusetts and Rhode-Island will probably be finished in the course of a month; and that those of New-Jersey are now also under examination.
The Secretary begs leave further to remark, that the annual amount of pensions to invalids which has been usually comprehended in the civil list, is estimated at ninety-six thousand and seventeen dollars, and 11 cents, as per schedule No. 4, but it is understood, that a considerable part of these pensions, for the present year, has been paid by the respective states—though it is not known to what extent.
That there still remain unsatisfied warrants, which were issued by the late Superintendant of Finance, to the amount of ninety three thousand four hundred and sixty three dollars, and 26 cents, the chief part of which were granted for supplies furnished to the American prisoners during the war.
All which is humbly submitted,

Alexander Hamilton,Secretary of the Treasury.
